Citation Nr: 1212906	
Decision Date: 04/09/12    Archive Date: 04/19/12	

DOCKET NO.  07-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a gunshot wound involving Muscle Group XIX.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to the severity of service-connected disorders prior to October 28, 2009.

3.  Entitlement to a separate disability rating for scarring of the abdominal region.


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from August 1965 to August 1968.  His medals and badges include the Purple Heart Medal, the Air Medal, and the Combat Infantryman's Badge.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Winston-Salem, North Carolina.

This case was previously before the Board in April 2009 at which time it was remanded in part.  The issues of entitlement to service connection for hypertension and for residuals of a cerebrovascular accident, and special monthly compensation based on the need for the regular aid and attendance of another person or on being housebound were remanded for further development.  Also, the issue of entitlement to a TDIU was remanded at the same time.  Subsequent thereto, a TDIU was granted in a March 2010 rating decision, with an effective date of October 28, 2009.  This is considered a partial grant of the relief sought, and thus the issue has been characterized as set forth on the title page.  

The Board also granted an increased disability rating from 10 to 30 percent for the Veteran's residuals of a gunshot wound to Muscle Group XIX.  The Veteran and his representative then filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court issued an Order granting a Joint Motion of the Parties and remanded the case to the Board for action in compliance with the Joint Motion.  The Board in turn remanded the case for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.

The Board notes that by rating decision dated in October 2011, entitlement to special home adaptation, entitlement to automobile and adaptive equipment or adaptive equipment only, and to specially adaptive housing, were all denied.  The Veteran was informed of the denial action by communication dated that same month.  He was told that he had one year from the date of the letter, that being October 4, 2011, to appeal the decision.  

FINDINGS OF FACT

1.  The Veteran's service-connected residuals of an injury to Muscle Group XIX are manifested by no worse than moderately severe disability; there is no loss of deep fascia or impairment of strength and function shown.  

2.  The Veteran has four scars over the trunk area.  They are painful, but none cover an area of 6 square inches or more, cause motion restriction, or are unstable.

3.  Prior to October 28, 2009, service connection was in effect for residuals of a gunshot wound to Muscle Group XIX, rated as 30 percent disabling from October 28, 2005; residuals of a gunshot wound to Muscle Group XX, rated as 40 percent disabling from October 28, 2005; residuals of a gunshot wound to the right pleural cavity, rated as 20 percent disabling from August 22, 1968; diabetes mellitus, rated as 20 percent disabling from October 28, 2005; residuals of an injury to the right kidney, postoperative status, rated as 10 percent disabling from August 22, 1968; and scarring as residual of a gunshot wound to the right wrist, rated as 10 percent disabling from October 28, 2005.  A combined disability rating of 80 percent was in effect from October 28, 2005.  

4.  The Veteran's service-connected disabilities, even without consideration of his service-connected PTSD, reasonably incapacitated him from employment prior to October 28, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals of injury to Muscle Group XIX have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.56, 4.73, Diagnostic Code 5319 (2011).  

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a separate 10 percent rating for scarring of the abdominal regional have been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2011).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a TDIU from October 28, 2005, are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.18 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, includes enhanced duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The notice requirements apply to all elements of a service connection claim.  These elements are:  (1) Veteran status; (2) existence of a current disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran by various letters of record, including one dated in October 2010.  The Veteran was told what information and evidence was needed to substantiate his claim for an increased rating and for a TDIU, what information and evidence was to be submitted by him, and what information and evidence would be obtained by VA.  

The record also reflects VA has made reasonable efforts to obtain and to assist in obtaining all relevant records pertinent to the claims on appeal.  Neither the Veteran nor his representative has referred to any outstanding records that have not been obtained.  Additionally, the Board itself remanded the case for the purpose of developing more information with regard to the issues at hand.  The Veteran was accorded a comprehensive examination by VA in November 2010 and the report of the examination is of record.  In view of the foregoing, the Board finds that VA has complied with the notification and assistance requirements of the VCAA and no further development is required at this time.  

Pertinent Law and Regulations with Regard to an Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When reasonable doubt arises as to the degree of disability present, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with a favor to function will be expected in all cases.  38 C.F.R. § 4.1.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of facts, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App.67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran seeks a disability rating greater than 30 percent for his service-connected residuals of a gunshot wound to Muscle Group XIX.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to reach "equitable and just" decisions.  38 C.F.R. § 4.6.

The service-connected wound residuals of the abdomen are rated under Code 5319 that provides for evaluating injuries to Muscle Group XIX, which encompasses muscles of the abdomen and spine.  Their functions include support and compression of the abdominal wall and lower thorax; function and lateral motions of the spine; and synergists and strong dominant movements of the arm.  Included in this muscle group are the muscles of the abdominal wall, which include the rectus abdominus, external oblique, internal oblique, transversalis and quadratus lumborum.  The disability is currently rated pursuant to Code 5319 as moderately severe with a 30 percent rating.  A severe disability warrants a 50 percent rating.  38 C.F.R. § 4.73, Code 5319 (2011).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Also disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of cardinal signs and symptoms of muscle disability as noted above, and, if present, evidence of inability to keep up with work requirements.  The objective evidence of moderately severe muscle disability includes entrance and (if present) exit scars that indicate the track of the missile through one or more muscle groups, palpation of loss of deep fascia, multiple symptoms, or normal firm resistance of muscles compared with the sound side, and impairment of stretch and endurance in comparison to the sound side.  Id.

Severe disability consists of through and through or deep penetrating wound due to high-velocity missile, or larger or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Furthermore, objective findings of a severe disability include the following:  Ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or with soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.  

If present, the following are also signs of severe muscle disability:  (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing of the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration of atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56  

In this case, for the Veteran to obtain a higher (50 percent) rating for his residuals of a gunshot wound to the abdomen, the muscle injury would have to be classified as severe.  The rating criteria reflect that the muscle disability is severe if it results from a through and through or deep penetrating wound due to high velocity missile, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of parts, intermuscular binding, and scarring.  In this case, the 2010 VA examiner found that the abdominal wound was not a through and through injury and stated the wound was not initially infected before it healed, and noted there was no evidence of intermuscular scarring.  

The rating criteria also specifies that the history of a severe disability should include X-ray evidence of multiple scattered foreign bodies, adhesion of scarring, diminished muscle excitability, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, and induration or atrophy of an entire muscle.  In this case, the 2010 VA examiner reported that the Veteran's abdominal muscle strength was 4 out of 5.  It was also indicated that muscle function was normal in terms of conflict, endurance and strength.  While scars were present, there were no residuals of nerve damage, tendon damage, bone damage, muscle radiation, deep fascia loss or muscle substance loss, or motion restriction of a joint.  X-ray studies of the abdomen done at the time of the 2010 examination showed left nephrolithiasis.  However, there was no mention whatsoever of the presence of multiple scattered foreign bodies as alleged by the Veteran.  

Additionally, the Board notes that the Veteran was seen at a VA medical facility in September 2011.  The abdomen was described as soft, nontender, and nondistended, with active bowel sounds.  Murphy's test was negative.  A spinal CT scan of the abdomen was done in August 2011 and the impression was no acute intraabdominal inflammatory process being seen.  Again, there was no reference whatsoever to the presence of any retained foreign bodies.  The 2010 VA examiner did indicate that there were problems with lifting and carrying things, difficulty reaching, lack of stamina, and pain.  As to impact on usual daily activities, the degree of impairment for exercise was described as severe.  Otherwise, there was no more than moderate impairment in the areas of performing chores, shopping, doing recreation, traveling, feeding, bathing, dressing, and toileting.  It was stated there was no impact on grooming.  

The Board acknowledges the Veteran's contention that he has pain in the abdomen, but the pain alone does not entitle the Veteran to a higher rating than the 30 percent already in effect because the rating criteria for a severe disability have not been met in this case.  

The Board notes that on a historical basis, examination by VA in November 1968 did not show the presence of any metallic fragments.  Considerable scarring was noted at that time, but the examiner indicated the extent of the residuals of the gunshot wound was "unknown."  At the time of the June 2006 VA examination, scars were present in the back area, the abdomen, and the right wrist region.  The abdomen was described as protuberant with normal bowel sounds.  The liver, kidney, and spleen were not felt.  

A June 2007 VA muscles examination also did not show the presence of severe disability.  The Veteran complained of constant pain in the right side of the abdomen and right back with radiation.  Examination showed the presence of an entry wound scar of the right midflack at the lower end of the rib margin.  The exit wound scar was located on the right medial back at about the iliac crest.  There were also surgical scars on the right upper quadrant and the right midline of the abdomen.  Overall, there was no noted significant disability associated with the scarring.  There was some subcutaneous tissue loss and questionable loss of part of the rib at the lower rib margin and entry scar.  There was some subcutaneous tissue loss on the right back as well.  The residuals of the gunshot wound were said to have moderate to severe impact on the Veteran's activities of daily living.  The examiner commented that "based on patient's symptoms with residuals of GSW that entered right flank/abdomen and exited right back, I would say these residuals are severe."  However, as noted above, the more recent examination in 2010 did not show more than moderate impairment in performing any activities of daily living except for exercise.  

In sum, the Board finds that the severity of the Veteran's Group XIX muscle injury does not approximate the next higher rating of 50 percent for a severe muscle injury.  The 2007 muscles examination did not show significant impairment of functioning or loss of movement or loss of strength that would warrant the assignment of a severe disability rating.  The more recent examination in 2010 also included no loss of movement, good abdominal strength, and no impairment of function.  

It should also be pointed out that there is no showing that the Group XIX muscle injury has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  This disability has been accurately reflected by the schedular criteria.  Without evidence reflecting that the disability picture is not contemplated by the Rating Schedule, referral for determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no suggestion in the record that the Veteran's residuals of a gunshot wound to the abdomen warrants referral for extraschedular consideration.  38 C.F.R. § 3.321(b) (2011).  


Scars

The Board has considered whether a separate rating for scarring as residuals of a gunshot wound to the abdomen is in order.  Scarring is rated under 38 C.F.R. § 4.118.  The Board notes that, during the pendency of the claim and appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increase be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOBGCPREC 7-2003 (November 19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the amended criteria only applied to claims reviewed by VA on or after October 23, 2008, or in the case where a Veteran requests review of his disability under the new rating criteria.  The Veteran's increased rating claim was received by VA in October 2005 and he has not requested that his disability be evaluated under the new rating criteria.  The Board has evaluated the scarring under all potentially applicable diagnostic codes both before and after October 23, 2008.  

Under the old criteria, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  The Board finds this code to be appropriate as any for assessing the scarring.  The Veteran had a VA examination for evaluation of the scars in February 2010.  Four of the Veteran's scars were observed over the abdominal region.  Each one was described as painful, but there was no indication that any one of them gave a sign of skin breakdown, exhibited any inflammation, edema, or keloid formation, or had any other disabling impact.  The scars have been described as painful and the Board therefore finds the Veteran should be given the benefit of the doubt that the scars are tender to palpation.  Thus, a 10 percent rating is warranted under Code 7804, 38 C.F.R. § 4.118 (prior to October 23, 2008).  A rating greater than 10 percent is not warranted under any of the applicable codes since there is no evidence that any of the scars are deep, cause limited motion, or are in areas exceeding 12 square inches to warrant application of other applicable codes.  In sum the evidence supports the assignment of a separate 10 percent rating for the Veteran's scarring as residuals of a gunshot wound to Muscle Group XIX.  A staged rating is not applicable in this regard as the competent medical evidence of record does not show that the Veteran's scarring fluctuated materially during the course of the appeal.  As such, a staged rating is not in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).

TDIU prior to October 28, 2009

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining some type of gainful employment consistent with his education and occupational experience because of the severity of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.41, 4.16.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that he is unable to obtain or retain substantially gainful employment.  

The essential inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to reduce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or any impairment caused by non service connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19 (2011).

Considering the pertinent evidence of record, the Board finds that the criteria for a TDIU are reasonably met for the time frame between the current effective date of the award, that being October 28, 2009, and the date of receipt of his claim for TDIU.  The claim for increased ratings was received on October 28, 2005.  The formal claim for TDIU was received within one year, on.  In his application for an increased compensation based on unemployability received on that date, the Veteran indicated that he had only completed two years of college.  He stated he had no other education or training before he became too disabled to work.  He stated that he had been employed in the security field on a full-time basis from 2002 to October 14, 2005.  He had also had previous experience as a sales associate.  He indicated he left his job in the security field because of disability.  

The Veteran was accorded a general medical examination by VA in June 2006.  The claims file was reviewed by the examiner.  The examiner noted there was no restriction on the Veteran's activities because of diabetes.  It was indicated the Veteran had worked for the Department of Homeland Security until October 2005 when he had the stroke and had not been able to return to work.  The current examination noted the scarring of the abdominal region.  There was no indication on the examination of appreciable impairment attributable to the various gunshot wound residuals.  The examination diagnoses were:  Nephrolithiasis; hypertension; residuals of a stroke; diabetes mellitus; residuals of a gunshot wound with damage to the right kidney, status postoperative with residual hydronephrosis; residuals of gunshot wound scarring of the right wrist; residuals of a gunshot wound involving Muscle Group XIX and Muscle Group XX on the right with residual back pain; and residuals of a gunshot wound with scarring and surgical scars of the back and abdomen.  The examiner opined that the Veteran was not able at the present time to be gainfully employed "with physical or sedentary-type work secondary to a stroke."  

Of record is a July 2006 communication indicating that a VA physician opined that the stroke was not secondary to diabetes since the diabetes was not discovered until the stroke was present.  The physician believed the stroke was more likely secondary to hypertension.  In a May 2007 addendum the examiner stated "diabetes is not a cause of hypertension."

The Veteran was accorded a muscles examination by VA in June 2007.  As for impact on usual or daily activities, the examiner stated there was severe impairment performing chores, severe impairment going shopping, severe impairment of exercise, severe impairment of recreation, severe impairment of traveling, and severe impairment of bathing.  Dressing and toileting impairment were described as moderate in degree.  The Veteran was prohibited from performing sports.  It was indicated this was all as a result of the residuals of a gunshot wound involving Muscle Group XIX.  The examiner stated that based on the Veteran's symptoms with residuals of the gunshot wound that entered the right flank and abdomen region and exited the right back, she believed the residuals were "severe" in degree.  She noted that some of his symptoms, to include back and leg pain, were related to another condition.  

In view of the foregoing, the Board finds the evidence is at least in relative equipoise.  Following one examination, a VA physician opined that the Veteran was not able to be gainful employed with physical or sedentary work as a result of stroke he sustained in October 2005.  However, a VA physician examined the Veteran in June 2007 and described the impact of the residuals of a gunshot wound to Muscle Group XIX as severe in degree.  In addition to those gunshot wound residuals, service connection was in effect for a number of other disabilities, including gunshot wound residuals to Muscle Group XX, residuals of a gunshot wound to the pleural cavity, residuals of injury to the right kidney, postoperative status, and scarring as a residual of the gunshot wound to the right wrist.  The effective date of the award of service connection for diabetes mellitus was October 28, 2005.  The combined rating of the service-connected disabilities in effect between 2005 and 2009 was 80 percent.  Part of this rating was increases that were assigned as a result of the increased rating claim filed in October 2005.  Thus, the Veteran met the percentage requirements from 2005, with one disability ratable at 40 percent or more, and sufficient additional disability to be bring the combined rating to more than 70 percent.  See 38 C.F.R. § 4.16(a).  No one has specifically addressed the impact of all the Veteran's disabilities, both service connected and nonservice connected, on his ability to obtain and maintain some form of gainful employment.  The record does reflect that he has not worked since 2005 and that he has a limited education.  Prior to 2009, even without consideration of the stroke and its impact, the Veteran had significant service-connected disabilities.  These disabilities were significant enough to result in a combined 80 percent disability evaluation.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board is satisfied that the service-connected disabilities alone, rendered the Veteran unable to obtain or maintain gainful employment since the date of receipt of his claim for a TDIU, that being October 28, 2005, the informal claim for an increase.  Therefore, with application of the provisions of 38 C.F.R. § 4.16(a) and the doctrine of reasonable doubt, the Board finds that the evidentiary record support a grant of entitlement to TDIU, since October 28, 2005.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of a gunshot wound to Muscle Group XIX is denied.  To this extent, the appeal is denied.  

Entitlement to a separate rating of 10 percent based on scarring of the abdominal region is granted.  To this extent, the appeal is allowed subject to the law and regulations governing the award of monetary benefits.  

TDIU is granted, effective October 28, 2005, subject to the laws and regulations governing the payment of monetary awards.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


